DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  
 Notice to Applicant
This communication is in response to application filed July 31, 2019.  It is noted that application is a 371 of PCT/EP2018/051650 filed 01/24/2018 which claims benefit to provisional application 62/454,080 filed 2/03/2017.  In Preliminary Amendment dated July 31, 2019 claims 13-18 have been canceled.  Claims 1-12 remain pending.  


Information Disclosure Statement
Information disclosure statement dated July 31, 2019 has been entered and considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-6 are drawn to a system configured to facilitate configuration modifications for a patient interface computer system based on risk of readmission of a patient, which is within the four statutory categories (i.e. machine).   Claims 7-12 drawn to a method of facilitating configuration modifications for a patient interface computer system based on risk of readmission of a patient, which is within the four statutory categories (i.e. process).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 (and similar independent claim 7) include limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system configured to facilitate configuration modifications for a patient interface computer system based on risk of readmission of a patient, the system comprising: 
one or more processors configured by machine-readable instructions to: 
obtain patient demographics information associated with a patient, the patient previously having been admitted at a facility of a first type; 
obtain disease information associated with the patient; 
obtain facility information associated with a facility of a second type to which the patient has been admitted subsequent to the facility of the first type, the facility information including one or more facility-specific factors associated with the facility of the second type; 
determine a risk of readmission to a facility of the first type for the patient based on the obtained patient demographics information, the disease information, and the facility information; 
and cause a configuration of the patient interface computer system to be modified based on the determined risk of readmission. 

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because determining a risk of readmission to a facility is an observation/evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  For instance, a user could determine a risk of readmission in one’s head or by pen and paper based on the obtained data. Thereafter, the user could determine the risk of readmission in one’s head or by pen and paper.  
Accordingly, the claim describes at least one abstract idea.

Furthermore, the following dependent claims further teach concepts considered to be an abstract idea (and thus fail to make the abstract idea any less abstract). 

As per claims 3 and 9 assigning a score to individual demographic-specific factors of the obtained patient demographics information, individual disease-specific factors of the disease information, and/or individual facility- specific factors of the facility information, and determining the risk of readmission to a facility of the first type based on the assigned scores is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

As per claim 4 and 10, scheduling one or more remote consultation sessions with one or more care givers for the patient is a certain method of organizing human activity that can, at the currently claimed high level of generality, cover concepts related to interpersonal and intrapersonal activities.  

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system configured to facilitate configuration modifications for a patient interface computer system based on risk of readmission of a patient, the system comprising: 
one or more processors configured by machine-readable instructions to: 
obtain patient demographics information associated with a patient, the patient previously having been admitted at a facility of a first type; 
obtain disease information associated with the patient; 
obtain facility information associated with a facility of a second type to which the patient has been admitted subsequent to the facility of the first type, the facility information including one or more facility-specific factors associated with the facility of the second type; 
determine a risk of readmission to a facility of the first type for the patient based on the obtained patient demographics information, the disease information, and the facility information; 
and cause a configuration of the patient interface computer system to be modified based on the determined risk of readmission. 

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea
obtaining patient demographics information, disease information and facility information amount to mere data gathering 
the recitations performing the functions causing a configuration of the patient interface computer system to be modified based on the determined risk of readmission amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0018] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of a patient interface computer system merely limits the abstract idea the environment of a computer and medical devices, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claim 7 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 2 and 8 further describe the facility-specific factors represents insignificant extra-solution (data gathering) activity (see MPEP § 2106.05(g)). 

Claims 4 and 10: a remote live audio-visual consultation system represents generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Claims 5 and 11: one or more sensors configured to provide real-time signals conveying information indicating measurements of the patient representing insignificant extra-solution (data gathering) activity (see MPEP § 2106.05(g)) and changing an amount of monitoring of the patient with the one or more sensors represents mere instructions to apply an exception by reciting the idea of a solution or outcome (see MPEP § 2106.05(f)).

Claims 6 and 12: notify one or more care givers regarding the patient's determined risk of readmission and/or a change in the determined risk of readmission represents mere instructions to apply an exception by reciting the idea of a solution or outcome (see MPEP § 2106.05(f)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
o Specifically, for the obtaining data step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps obtaining the data in an unconventional way to provide an inventive concept. 
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention obtains disease information, facility information patient demographics data, and outputs a notification over a network.  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 2-6 and 8-12 are ineligible under 35 USC §101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tetteh (2015/0339791) in view of Li (Li, Yue; Cai, Xueya; Yin, Jun; Glance, Laurent; Mukamel, Dana.  “Is Higher Volue of Postacute Care Patients Associated With a Lower Rehospitalization Rate in Skilled Nursing Facilities?” Med Care Res Rev 2012 69: 103.  01 August 2011.)

As per claim 1, Tetteth teaches a system configured to facilitate configuration modifications for a patient interface computer system based on risk of readmission of a patient, the system comprising (paras. [0018], [0102], [0103] – “generating a notification” reads on facilitating configuration modifications): 
one or more processors configured by machine-readable instructions to (para. [0102], [0103]): 
obtain patient demographics information associated with a patient, the patient previously having been admitted at a facility of a first type (para. [0076] For the purpose of the project, the following variables are considered: Patient Age, Gender, NYHA class, Weight, Height, BMI and surgery history); 
obtain disease information associated with the patient (para. [0014] In at least one example, the at least one risk factor includes at least one of arrhythmia; tobacco use; connective tissue disease; diabetes; dilated cardiomyopathy; drug abuse; HIB cardiomyopathy; hypertension; ischaemic heart disease; muscle infiltration, obesity; obstructive sleep apnea; pharmaceutical drug use; valvular heart disease; and viral myrocarditis); 
determine a risk of readmission to a facility of the first type for the patient based on the obtained patient demographics information, the disease information (para. [0018] a system for monitoring a patient after admission and Subsequent release of the patient from a health care facility includes… the control module configured to…based on the one or more characteristics, determine a risk of readmission); , 
and cause a configuration of the patient interface computer system to be modified based on the determined risk of readmission (para. [0018] automatically generate a notification to a health care provider to provide intervention).  

Tetteth does not expressly teach obtaining facility information associated with a facility of a second type to which the patient has been admitted subsequent to the facility of the first type, the facility information including one or more facility-specific factors associated with the facility of the second type and determining a risk of readmission based on the facility information. However these features are old and well known in the art as evidenced by Li. In particular, Li pg. 107 teaches identifying the cohort of Medicare SNF admissions (“skilled nursing facility” aka SNF reads on a facility of a second type) Li pg. 107 further teaches determining whether a SNF patient had at least one discharge to hospital with 30 days and within 90 days of admission (i.e. determining a risk of readmission based on the facility information).  It would have been obvious to one of ordinary skill in the art to add this feature of obtaining facility information and determining a risk of readmission as taught by Li to the Tetteth system to determine if facility specific factors such as practice routines, available resources and expertise have an impact on readmission (Li. Pg. 105).  

As per claim 2, Li teaches the system of claim 1, wherein the one or more facility-specific factors include one or more of the Centers for Medicare and Medicaid services rating, The Joint Commission certification status, a Resident Council meeting frequency, a Family Council meeting frequency, a number of deficiencies on a previous licensing and certification survey, visitation hour enforcement, a treating registered nurse to patient ratio, a licensed practical nurse and/or licensed vocational nurse to patient ratio, a geriatric nursing assistant and/or certified nursing assistant to patient ratio, information related to nurse use at the facility of the second type, a staff turnover rate, a root cause analysis percentage of unplanned admission and/or transfer to an emergency department, a return-to- hospital rate, or information related to a medical director of the facility of the second type (Li; pg. 107 teaches determining whether a SNF patient had at least one discharge to hospital with 30 days and within 90 days of admission (i.e. a “return to hospital rate.”)  

As per claim 3, Tetteth teaches the system of claim 1, wherein the one or more processors are configured to (i) assign a score to individual demographic-specific factors of the obtained patient demographics information, individual disease-specific factors of the disease information, and/or individual facility- specific factors of the facility information, and (ii) determine the risk of readmission to a facility of the first type based on the assigned scores (Tetteth para.s [0071] – [0073] A generic algorithm/function is built as a service that will accept different combinations of variables and output a model that could identify CHF patients at risk for readmission. Output would also include the coefficients of the regression and other useful data to evaluate the efficiency of the prediction.).  


As per claim 4, Tetteth teaches the system of claim 1, wherein the patient interface computer system comprises a remote live audio-visual consultation system (Tetteth; para. [0057] Mobile Application(s) 37 and Smart Device(s) 38 The platform is designed services-first as an analytics platform using mobile applications on Smartphones and tablets for content consumption, and some data entry).  Tetteth does not expressly teach  wherein causing a configuration of the patient interface computer system to be modified includes scheduling one or more remote consultation sessions with one or more care givers for the patient via the remote live audio-video consultation system.  However, this is an obvious variant of the Tetteth teachings.  Tetteth para. [0101] teaches when the determined risk is above a threshold criteria directing a health care provider to provide intervening treatment such contacting the patient to schedule an exam, discuss treatment options, or having the patient contact the health care provider to introduce a diet or exercise regimen.  Tetteth para. [0102] further teaches the various techniques described may be implemented by the computer or other devices disclosed such as smartphones or tablets (para. [0057]).  Therefore it would have been obvious to one of ordinary skill in the art to modify the Tetteth teachings to expressly teach scheduling one more remote consultations.  

As per claim 5 Tetteth teaches the system of claim 1, wherein the patient interface computer system comprises one or more sensors configured to provide real-time signals conveying information indicating measurements of the patient (Tetteth; para. [0048] The sensor device 21 in communication with the control or communication module 22 is expressly described as a scale for measuring weight. Other types of sensor devices, which may be wearable, are within the scope of these descriptions, including but not limited to sensors configured to monitor one or more of heart rate, blood pressure, and patient temperature), and wherein causing a configuration of the patient interface computer system to be modified includes changing an amount of monitoring of the patient with the one or more sensors (para. [0098] A physician user interface 132 may be provided for monitoring one or more characteristics received from either data sources 102 or as output from the control module 104.  The physician may be able to override and order healthcare provider treatment to a patient, even when the control module 104 does not determine that intervening treatment is required by monitoring the data and output via user interface 132).  

As per claim 6, Tetteth teaches the system of claim 1, wherein the one or more processors are further configured to notify one or more care givers regarding the patient's determined risk of readmission and/or a change in the determined risk of readmission (para. [0018] and when the risk of readmission is above a certain threshold, automatically generate a notification to a health care provider to provide intervention).

Claims 7-12 repeat substantially similar limitations as claims 1-6 and the reasons for rejection are incorporated herein.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/           Primary Examiner, Art Unit 3686                                                                                                                                                                                             	5/22/21